DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 10th, 2021 has been entered. Claims 1-7 remain pending in the application. Applicant’s amendments to the Specification, and Claims have overcome each and every objection as well as 35 U.S.C. 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed November 10th, 2020.
Drawings
As noted above the Specification mailed 02/10/2021 has been accepted and overcomes each and every objection.
Claim Objections
As noted above the Claim Objections previously set forth have been overcome by amendment.
Claim Rejections - 35 USC § 112
As noted above the 112(b) rejections previously set forth have been overcome by amendment to the claims.
Claim Rejections - 35 USC § 101
As noted above the 101 rejection previously set forth has been overcome by amendment to the claims.
 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (JP Publication No. 2008/032632) in view of Tetsuya et al. (JP Publication No. 2012/066777).

Regarding claim 1. (Currently Amended) Iida teaches:
A calculation apparatus comprising: 
a correction unit (See para[0005]. Calibration means.) configured to correct, on a basis of a first yaw rate and a speed of a moving body (See para[0027]-para[0028], para[0037], and para[0045]. V = K *ω + V0, output voltage V at an angular velocity ω = 0. Yz = Cz*Vz, where curve C is defined as Cz, vehicle speed value is Vz, and theoretical yaw rate is Yz.), calculation information to be used for calculation of a second yaw rate (See para[0046], and para[0049]-para[0050]. Sensitivity K.); and 
a control unit configured to correct the calculation information while determining the first yaw rate as the second yaw rate in a case that the first yaw rate is obtained (See para[0004], and para[0037]. Straight traveling. V0 and sensitivity K can be determined when ω = 0.),
(See para[0049]-para[0051]. a correction process of only the 0 point voltage V 0 is performed from the output voltage V of the sensor signs! of the angular velocity sensor 14 based on the theoretical yaw rate Yz and the sensitivity K.), and 
calibrate output of one or more sensors included on the moving body based on the corrected calculation information (See para[0050]-para[0053]. Calibration of the angular velocity sensor 14 is performed on the basis of the curvature value and the vehicle speed value.).
Iida is silent as to the language of:
the first yaw rate being acquired from information associated with surroundings of the moving body.
Nevertheless Tetsuya teaches: 
the first yaw rate being acquired from information associated with surroundings of the moving body (See para[0038] and para[0039]. The yaw rate estimation unit 13 estimates the yaw rate of the vehicle from the lateral movement amount of the fixed object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida wherein the first yaw rate being acquired from information associated with surroundings of the moving body such as that of Tetsuya. Both Iida and Tetsuya are analogous to the instant application, as they are directed to the same problem of calibrating angular yaw rate sensors. Tetsuya teaches, “the detected value of the yaw rate sensor fluctuates under the influence of aged deterioration of the yaw rate sensor, temperature drift, noise, and the like, so that it may be erroneously detected in some cases” (See para[0004]). One of ordinary skill 

Regarding claim 6. (Currently Amended) Iida teaches:
A control method executed by a calculation apparatus, comprising: 
correcting, on a basis of a first yaw rate and a speed of a moving body, calculation information to be used for calculation of a second yaw rate (See para[0027]-para[0028], para[0037], and para[0045]. V = K *ω + V0, output voltage V at an angular velocity ω = 0. Yz = Cz*Vz, where curve C is defined as Cz, vehicle speed value is Vz, and theoretical yaw rate is Yz.), calculation information to be used for calculation of a second yaw rate (See para[0046], and para[0049]-para[0050]. Sensitivity K.); 
correcting the calculation information while determining the first yaw rate as the second yaw rate in a case that the first yaw rate is 4Application No. 16/088,972Attorney Docket No. 124862-0021US01obtained (See para[0004], and para[0037]. Straight traveling. V0 and sensitivity K can be determined when ω = 0.);
calculating the second yaw rate based on the speed of the moving body and the corrected calculation information in a case that the first yaw rate is not obtained (See para[0049]-para[0051]. A correction process of only the 0 point voltage V 0 is performed from the output voltage V of the sensor signs of the angular velocity sensor 14 based on the theoretical yaw rate Yz and the sensitivity K.); and
(See para[0050]-para[0053]. Calibration of the angular velocity sensor 14 is performed on the basis of the curvature value and the vehicle speed value.).
Iida is silent as to the language of:
the first yaw rate being acquired from information associated with surroundings of the moving body.
Nevertheless Tetsuya teaches: 
the first yaw rate being acquired from information associated with surroundings of the moving body (See para[0038] and para[0039]. The yaw rate estimation unit 13 estimates the yaw rate of the vehicle from the lateral movement amount of the fixed object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida wherein the first yaw rate being acquired from information associated with surroundings of the moving body such as that of Tetsuya. Both Iida and Tetsuya are analogous to the instant application, as they are directed to the same problem of calibrating angular yaw rate sensors. Tetsuya teaches, “the detected value of the yaw rate sensor fluctuates under the influence of aged deterioration of the yaw rate sensor, temperature drift, noise, and the like, so that it may be erroneously detected in some cases” (See para[0004]). One of ordinary skill would have been motivated to modify Iida, because substituting the curvature recognition unit for the front object detection sensor from Tetsuya would have allowed for correcting for sensor fluctuation, as recognized by Tetsuya.

Regarding claim 7. (Currently Amended) Iida teaches:

correcting, on a basis of a first yaw rate and a speed of a moving body, calculation information to be used for calculation of a second yaw rate (See para[0027]-para[0028], para[0037], and para[0045]. V = K *ω + V0, output voltage V at an angular velocity ω = 0. Yz = Cz*Vz, where curve C is defined as Cz, vehicle speed value is Vz, and theoretical yaw rate is Yz.), calculation information to be used for calculation of a second yaw rate (See para[0046], and para[0049]-para[0050]. Sensitivity K.); 
correcting the calculation information while determining the first yaw rate as the second yaw rate in a case that the first yaw rate is obtained (See para[0004], and para[0037]. Straight traveling. V0 and sensitivity K can be determined when ω = 0.);
calculating the second yaw rate based on the speed of the moving body and the corrected calculation information in a case that the first yaw rate is not obtained (See para[0049]-para[0051]. A correction process of only the 0 point voltage V 0 is performed from the output voltage V of the sensor signs of the angular velocity sensor 14 based on the theoretical yaw rate Yz and the sensitivity K.); and 
calibrating output of one or more sensors included on the moving body based on the corrected calculation information (See para[0050]-para[0053]. Calibration of the angular velocity sensor 14 is performed on the basis of the curvature value and the vehicle speed value.).
Iida is silent as to the language of:
the first yaw rate being acquired from information associated with surroundings of the moving body.

the first yaw rate being acquired from information associated with surroundings of the moving body (See para[0038] and para[0039]. The yaw rate estimation unit 13 estimates the yaw rate of the vehicle from the lateral movement amount of the fixed object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida wherein the first yaw rate being acquired from information associated with surroundings of the moving body such as that of Tetsuya. Both Iida and Tetsuya are analogous to the instant application, as they are directed to the same problem of calibrating angular yaw rate sensors. Tetsuya teaches, “the detected value of the yaw rate sensor fluctuates under the influence of aged deterioration of the yaw rate sensor, temperature drift, noise, and the like, so that it may be erroneously detected in some cases” (See para[0004]). One of ordinary skill would have been motivated to modify Iida, because substituting the curvature recognition unit for the front object detection sensor from Tetsuya would have allowed for correcting for sensor fluctuation, as recognized by Tetsuya.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (JP Publication No. 2008/032632) in view of Tetsuya el al. (J.P. Publication No. 2012/066777) as applied to claim 1 above, and further in view of Yokota (U.S. Publication No. 2012/0173040).

Regarding claim 2. Iida teaches:
The calculation apparatus according to claim 1, 
further comprising: 
(See para[0049]-para[0050]. V0a = V – K*Yz. A correction process of only the 0 point voltage V0 is performed from the output voltage V of the sensor signal of the angular velocity sensor 14 based on the theoretical yaw rate Yz and the sensitivity K.); 
a second calculation unit configured to calculate a fourth yaw rate (See para[0045]. Theoretical yaw rate is defined as Yz. Yz = Cz*Vz.); and 
a third calculation unit configured to calculate the second yaw rate based on the third yaw rate calculated by the first calculation unit and the fourth yaw rate calculated by the second calculation unit (See para[0052]. Vz1 = Ka*Yz1 + V0a. Where Vz1 is output voltage of the angular velocity sensor, Ka is the sensitivity, Yz1 is the theoretical yaw rate, and V0a is 0 point voltage.).
Iida is silent as to the language of:
calculate a fourth yaw rate of the moving body based on a steering angle of the moving body, a speed of the moving body and the calculation information.
Nevertheless Yokota teaches:
calculate a fourth yaw rate of the moving body based on a steering angle of the moving body, a speed of the moving body and the calculation information (See Equation (5) , Equation (11), para[0037], and para[0040]. Βf = β + (Lf/V)γ – δ, where V = vehicle speed, δ = steered angle of the front wheel, and γ = yaw rate of the vehicle). γt = (δ/L – KhGy)V, where Kh is a stability factor. Calculating a yaw rate γ of a vehicle on the basis of actual steered angle of front wheel δ, vehicle speed V and lateral acceleration Gy.);
(See para[0004]). One of ordinary skill would have been motivated to modify Iida and Tetsuya, because applying the known method of calculating a yaw rate from steering angle would have helped to correct for detection errors, as recognized by Yokota.

Regarding claim 4. (Currently Amended) Iida is silent as to the language of:
The calculation apparatus according to claim 2, 
wherein the third calculation unit determines weights, which is used for calculating the second yaw rate, on the third yaw rate calculated by the first calculation unit and on the fourth yaw rate calculated by the second calculation unit on a basis of at least one of 
temperature variation amount, 
variation amount of lateral acceleration of the moving body, and 
variation amount of roll angle of the moving body,
 which are calculated from a time of correcting the calculation information.
Nevertheless Yokota teaches
See Fig. 1, Electronic Control Unit 30) determines weights, which is used for calculating the second yaw rate (See para[0094]. Stability factor Kh which is uitilzed in calculation of a steady-state standard yaw rate γt- and an adjusting value based on the integrated value ratio Δδa/ΔGya as an estimated value of stability factor Kh.), on the third yaw rate (See para[0040], steady-state yaw rate γt) calculated by the first calculation unit and on the fourth yaw rate (See para[0040], transient yaw rate ytr) calculated by the second calculation unit on a basis of at least one of 
variation amount of lateral acceleration of the moving body (See para[0172]-para[0174]. ΔGya = present ΔGya – Gyftbpf, where Gyftbpf is the vehicle lateral acceleration. Khr = Kh0 + (Δδra/ΔGya)/L)
which are calculated from a time of correcting the calculation information (See para[0165]. A decision is made as to whether or not adjustments are to be executed on the present integrated values.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Iida and Tetsuya wherein the third calculation unit determines weights, which is used for calculating the second yaw rate, on the third yaw rate calculated by the first calculation unit and on the fourth yaw rate calculated by the second calculation unit on a basis of at least one of variation amount of lateral acceleration of the moving body, which are calculated from a time of correcting the calculation information such as that of Yokota. Iida, Tetsuya, and Yokota are analogous to the instant application, as they are directed to the same problem of insuring the accuracy of sensor data related to a vehicle. Yokota teaches, “actual yaw rate are detected by sensors, the detected values of which can include detection error due to zero point offset of (See para[0004]). One of ordinary skill would have been motivated to modify Iida and Tetsuya, because applying the known technique of weight would help to correct for detection errors, as recognized by Yokota.
 
Allowable Subject Matter
Claims 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition to overcoming the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:
	Claim 3 would be allowable for disclosing
The calculation apparatus according to claim 2, wherein the correction unit corrects, on a basis of the first yaw rate and the speed of the moving body, each of first conversion information and second conversion information as the calculation information, the first yaw rate being obtained from the information associated with surroundings of the moving body, the first conversion information used by the first calculation unit to calculate the third yaw rate, the second conversion information being used by the second calculation unit to calculate the fourth yaw rate.
Iida (JP Publication No. 2008/032632), Tetsuya el al. (J.P. Publication No. 2012/066777), and Yokota (U.S. Publication No. 2012/0173040) disclose all of the elements of claim 2, but fail to disclose a first conversion information and a second conversion information where both the 
Iida discloses a first and second conversion information, but only one of the conversion information’s is corrected based on both a yaw rate and a vehicle speed at any given time. 
Yokota discloses a single conversion information that relies on both yaw rate and vehicle speed, but fails to disclose a second conversion information that also relies on both yaw rate and vehicle speed.

Claim 5 would be allowable for disclosing 
The calculation apparatus according to claim 4, wherein the third calculation unit determines the weights on the third yaw rate calculated by the first calculation unit and on the fourth yaw rate calculated by the second calculation unit on a basis of at least one of variation amount of longitudinal acceleration of the moving body and variation amount of a pitch angle of the moving body which are calculated from the time of correcting the calculation information in addition to the temperature variation amount, the variation amount of the lateral acceleration and the variation amount of the roll angle.
	Iida (JP Publication No. 2008/032632), Tetsuya el al. (J.P. Publication No. 2012/066777), and Yokota (U.S. Publication No. 2012/0173040) disclose all of the elements of claim 4, but fail to disclose a weight that comprises at least one of longitudinal acceleration variation or pitch angle variation, and all of the following factors: temperature variation, lateral acceleration variation, and roll angle variation.
.

Response to Arguments
Applicant's arguments filed February 10th, 2021 have been fully considered but they are not persuasive.
Applicant argues that: that the cited references, taken singly or in combination, fail to disclose or suggest at least the above-identified features of the amended independent claim 1. For example, at page 23 of the Office Action the Office Action conceded that Katra, Tomohito, Tetsuya, and Yokota "fail to disclose two separate conversion information that both rely on a yaw rate and a vehicle speed."
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, and 6-7 under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground(s) of rejection, made in view of Iida (JP Publication No. 2008/032632) and Tetsuya el al. (J.P. Publication No. 2012/066777), necessitated by applicant’s amendment. 
The Examiner would respectfully like to take a moment to clear up any confusion about prior statements. Examiner stated in reference to claim 3 that Katrak, Tomohito, Tetsuya, and Yokota “fail to disclose two separate conversion information that both rely on a yaw rate and a vehicle speed”. This statement was referring to the fact that in claim 3 the first conversion information and the second conversion information are corrected based on both a yaw rate and a vehicle speed. Although, prior art disclose a conversion .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/ALESSANDRO V AMARI/             Supervisory Patent Examiner, Art Unit 2863